OWEN, Judge.
Appellant was convicted on two counts of uttering a forgery. The sole question on this appeal is whether the court erred in admitting certain exhibits into evidence over defendant’s objection on the grounds that the same were obtained by the state through an illegal search and seizure.
Appellant, 19 years of age, lived with his grandmother in her home. One bedroom was occupied exclusively by appellant, but as a guest rather than as a tenant. Law enforcement officers searched this *239room without a warrant and without appellant’s consent, but with the consent of the owner of the premises, appellant’s grandmother. This search produced the exhibits to which objection was made.
The search, having been made with the consent of the owner of the premises, was lawful. Rivers v. State, Fla. 1969, 226 So. 2d 337; Tomlinson v. State, 1937, 129 Fla. 658, 176 So. 543; Rhome v. State, Fla.App. 1969, 222 So.2d 431;. Myrick v. State, Fla. App.1965, 177 So.2d 845. The judgment is affirmed.
CROSS, C. J., and WALDEN, J., concur.